       Case 1:15-cv-00768-DAD-HBK Document 131 Filed 11/25/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   LAKEITH L. MCCOY,                                         CASE NO. 1:15-cv-00768 DAD HBK
12                  Plaintiff,
                                                               ORDER (1) SETTING SETTLEMENT
13          v.                                                 CONFERENCE, (2) REQUIRING
14   HOLGUIN et al,                                            PERSONAL ATTENDANCE BY CERTAIN
                                                               INDIVIDUALS, (3) REQUIRING
15                  Defendant,                                 SETTLEMENT CONFERENCE
                                                               STATEMENT MEETING CERTAIN
16                                                             PARAMETERS, AND (4) SCHEDULING
                                                               PRE-CONFERENCE TELEPHONIC
17
                                                               DISCUSSION
18
19          Magistrate Judge Helena Barch-Kuchta will hold a settlement conference on January 22, 2021

20   at 10:00 a.m. via Zoom. The court expects that the parties will proceed with the settlement

21   conference in good faith and attempt to resolve all or part of the case. If any party believes that the

22   settlement conference will not be productive, that party shall so inform the court as far in advance of

23   the settlement conference as possible. Unless otherwise permitted in advance by the court, the

24   following individuals must attend the settlement conference in person: (1) all of the attorneys who will

25   try the case; (2) the parties, except as noted below; and (3) individuals with full authority to negotiate

26   and settle the case, on any terms. Parties affiliated with the California Department of Corrections and

27   Rehabilitation are excused from personal attendance if and only if they are available to confer with

28   their counsel by telephone at all times during the settlement conference.

                                                          1
       Case 1:15-cv-00768-DAD-HBK Document 131 Filed 11/25/20 Page 2 of 3



1              No later than two weeks prior to the settlement conference, each party must submit to Judge

2    Barch-Kuchta’s chambers by email (address hbkorders@caed.uscourts.gov) or, in the case of

3    incarcerated parties, by U.S. Mail (address: US District Court, P.O. Box 575, Yosemite National Park,

4    CA 95389), a confidential settlement conference statement. These statements should neither be filed

5    on the docket nor served on any other party. The statements should be marked “CONFIDENTIAL”

6    and should state the date and time of the conference. The statements should not be lengthy but should

7    include

8              (1) a brief recitation of the facts;

9              (2) a discussion of the strengths and weaknesses of the case;

10             (3) an itemized estimate of the expected costs for further discovery, pretrial, and trial matters,

11   in specific dollar terms;

12             (4) your best estimate of the probability that plaintiff will prevail should this case proceed to

13   trial;

14             (5) your best estimate of recovery by plaintiff should this case proceed to trial and plaintiff

15   prevail (in specific dollar terms);

16             (6) a history of settlement discussions (including a listing of any current settlement offers from

17   any party, in specific dollar terms), a candid statement of your party’s current position on settlement,

18   including the amount that you will give/accept to settle (in specific dollar terms), and a statement of

19   your expectations for settlement discussions;

20             (7) a list of the individuals who will be attending the settlement on the party’s behalf, including

21   names and, if appropriate, titles.

22             Magistrate Judge Helena Barch-Kuchta will hold a short, pre-settlement conference telephone

23   discussion on January 15, 2021 at 2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176).

24   Only the lead attorney from each side should participate.

25
26
27
28

                                                            2
      Case 1:15-cv-00768-DAD-HBK Document 131 Filed 11/25/20 Page 3 of 3



1
     IT IS SO ORDERED.
2
3
     Dated:   November 25, 2020
4                                         HELENA M. BARCH-KUCHTA
                                          UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
